Title: Thomas Jefferson to John Laval, 12 March 1820
From: Jefferson, Thomas
To: Laval, John


					
						Dear Sir
						
							Monticello
							Mar. 12. 20.
						
					
					Your favor of the 3d was received on the 10th. I was at the time & now am engageg engaged in the sale of the produce of my farms of the last year which will be soon accomplished and your balance shall be remitted, say in the course of the present month. it should not have waited till now but for the unexampled drought from June last which kept the river which carries our produce to market, entirely unnavigable till within 3. or 4 weeks past. I salute you with esteem & respect
					
						
							Th: Jefferson
						
					
				